Citation Nr: 0303734	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-20 938A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected Crohn's disease, currently rated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1991 to 
January 1994.

This matter was originally certified to the Board of 
Veterans' Appeals (Board) as an appeal of a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  In that decision, service 
connection for Crohn's disease was granted and assigned a 30 
percent disability evaluation, effective from October 5, 
1999.  In August 2002, the RO issued a rating decision and 
supplemental statement of the case that increased the 
evaluation of the veteran's Crohn's disease from a 30 percent 
disability rating to a 60 percent rating, effective from 
October 5, 1999.  

The Board notes that in a statement submitted in October 
2002, the veteran asserted a claim that there was clear and 
unmistakable error in the August 1995 and December 1995 
rating decisions that had previously denied entitlement to 
service connection for Crohn's disease, and also asserted a 
claim of entitlement to an earlier effective date for the 
grant of service connection for Crohn's disease.  These 
issues have not been adjudicated and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

On October 4, 2002, prior to the promulgation of a decision 
by the Board in the appeal, the RO received notification from 
the appellant that he was in agreement with the 60 percent 
evaluation assigned to his service-connected Crohn's disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
expressed agreement with the 60 percent evaluation assigned 
to his service-connected Crohn's disease.  The evaluation of 
that disease was the sole basis of disagreement set out in 
the October 2000 Substantive Appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the appellant has withdrawn his 
Substantive Appeal and the Board does not have jurisdiction 
to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


